Title: To Alexander Hamilton from William North, [12 December 1799]
From: North, William
To: Hamilton, Alexander


[New York, December 12, 1799]
Sir,
I take the liberty of enclosing a letter from Captain Ellery, directed to me, respecting the additional pay and emoluments, which it is presumed ought to be annexed to the pay of Officers who have acted, or may act as Assistants in the Office of the Adjutant General. You are better acquainted, Sir, than any one, what Captn Ellery’s duties have been, & what will be his, or the duties of any other Gentleman who may be appointed Assistant Adjutant General, but I can not refrain from saying, that I think his ideas respecting a difference with regard to emoluments, in favour of the person who is to be considered as first in the Office, appear to me, to be perfectly just, because, in proportion to responsibility, & labour, rewards ought to be given; and the probability is, that owing to the situation in which, as Assist Inspector Genl, I am placed, the weight of business accumulated by the Junction of the two Offices, will, during the time in which I may be necessarily absent attending the duties of the Inspectorate, rest on the first Assistant of the Adjutant General.
I have only to add on this head, that I should presume Capt Ellerys extra pay should commence on the day he accepted the appointmt. 26th May 1799, & that as his duty, so his emoluments should be greater than those of an Aide de Camp and that other Gentlemen whom it may be necessary to employ in the Office should not be placed on an inferior footing to those who are attached to Majors, or Brigadiers General.
As I am on the subject of pay, I have a Strong temptation to speak of my own, the more so, as it is my Opinion, that nothing, which should be given to the army, ought to remain unasked for this session. The office of Asist. Inspector Genl was with propriety added to that of adjt Genl, & if the duty of the Assistant had only extended to the Inspections necessary in a Compact, & disciplined army & to reviews by Regiments or Brigades, the fatigue could not have been very great, nor would its pleasures be confined to those which result meerly from a mans feeling that he has done his duty. I will say nothing more, than that I wish, I may be Able to conduct the business of either Office with satisfaction to those whose plaudit it will be my endeavour to deserve; That both together, will require, an attention, & industry which, at least, for a length of time, I have not been in the habit of employing, and talents, which I fear, I do not possess.
As it is probable, the appointments in the Army are nearly all made, & the relative rank of the Officers fixed, is it not proper, that a correct list of all the Officers in the military service of the United States with the dates of their commissions & the numbers by which they are to take rank, should be sent to the Adjt Genls Office; that all resignations which are accepted, & all new appointments & promotions which are made, should be promulgated in General Orders. The list which was sent to this Office by the Secretary at War, is rendered so inaccurate, for want of information of the subsequent non acceptances of some, resignation of Others, transferrs & deaths that it can not be called with any propriety a register of the army. There are officers, who appear by the list to have been promoted on the 16th of July 1798 to the rank of Captain, who at this moment act as, & are returned Lieutenants.
The final establishment of a uniform is an object much to be desired. Applications are frequently made by officers for information respecting it; the lappels appear to me, when seen on the coat, to be an inch too wide 4 inches, perhaps would look better & would be more œconomical. I have directed my uniform to remain unfinished ’till your arrival.
With your approbation, I will issue an order that sentences of Courts martial, when approved by the proper authority, shall immediately be put in execution. Comdg Officers to be responsible that this order is at all times carried into effect. Two men, were many months since sentenced to be sent to their Corps, & to receive One hundred lashes each—they are yet at Governers Island in confinement & the passage of one or both to west point rendered at present, nearly impracticable. No communication has been ever made to, or received from Lt Colo Comdt John Smith of the 5th Regt. If that Rgt has orders to recruit, is it not proper that instructions should be sent to the Lt Colo, & returns demanded?
With the greatest respect   I have the honor to be   Sir your Obet Servt

W North adj Genl
New York12 Decr 1799


